Name: 2010/120/CFSP: Council Decision 2010/120/CFSP of 25Ã February 2010 extending and amending the mandate of the European Union Special Representative for Afghanistan and Pakistan
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  civil law
 Date Published: 2010-02-26

 26.2.2010 EN Official Journal of the European Union L 49/28 COUNCIL DECISION 2010/120/CFSP of 25 February 2010 extending and amending the mandate of the European Union Special Representative for Afghanistan and Pakistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 24 July 2008, the Council adopted Joint Action 2008/612/CFSP (1) appointing Mr Ettore F. SEQUI as the European Union Special Representative (EUSR) for Afghanistan for the period from 1 September 2008 to 28 February 2009. (2) On 16 February 2009, the Council adopted Joint Action 2009/135/CFSP (2) extending the mandate of the EUSR for Afghanistan until 28 February 2010. (3) On the basis of a review of Joint Action 2009/135/CFSP, on 15 June 2009 the Council adopted Joint Action 2009/467/CFSP (3), expanding the mandate of the EUSR for Afghanistan to include Pakistan. (4) The mandate of the EUSR should be extended until 31 March 2010. (5) The EUSR for Afghanistan and Pakistan will implement his mandate in the context of a situation which may deteriorate and could harm the Common Foreign and Security Policy objectives set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2009/467/CFSP is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 European Union Special Representative The mandate of Mr Ettore F. SEQUI as the European Union Special Representative (EUSR) for Afghanistan and Pakistan is hereby extended until 31 March 2010.; 2. Article 2, point (e) is replaced by the following: (e) support the work of the High Representative of the Union for Foreign Affairs and Security Policy (HR) in the region. 3. Article 4 is replaced by the following: Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSR's primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 4. Article 5(1) and (2) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 March 2009 to 31 March 2010 shall be EUR 2 830 000.; 2. The expenditure financed by the amount stipulated in paragraph 1 shall be eligible as from 1 March 2009. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union. 5. Article 6(1) shall be replaced by the following: 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 6. Article 9(2) is replaced by the following: 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. 7. Article 10, point (d) is replaced by the following: (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. 8. Article 11 is replaced by the following: Article 11 Reporting The EUSR shall regularly provide oral and written reports to the HR and the PSC. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide reports to the Foreign Affairs Council (FAC). 9. Article 12 is replaced by the following: Article 12 Coordination 1. The EUSR shall promote overall Union political coordination. He shall help to ensure that all Union instruments in the field are engaged coherently to attain the Union's policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as with those of the EUSR for Central Asia. The EUSR shall provide regular briefings to Member States' missions and the Union's delegations. 2. In the field, close liaison shall be maintained with the Union and Member States' Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall provide the Head of the EU Police Mission in Afghanistan (EUPOL AFGHANISTAN) with local political guidance. The EUSR and the Civilian Operation Commander shall consult each other as required. The EUSR shall also liaise with other international and regional actors in the field. Article 2 The EUSR shall present the HR, the Council and the Commission with a mandate implementation report at the end of the mandate. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 1 March 2010. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 February 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 197, 25.7.2008, p. 60. (2) OJ L 46, 17.2.2009, p. 61. (3) OJ L 151, 16.6.2009, p. 41.